DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Applicant’s amendment and remarks filed on 10/25/2021 are acknowledged.  Claims 1, 6, and 19-20 are amended. Claims 2-5, 7-9, and 11 are cancelled.  

Election/Restrictions
Claims 1, 4, 6, 10, and 12-20 are pending. Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1, 4, 6, 10, and 19-20 are currently under examination.

Objections Withdrawn
The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code on at least page 2 is withdrawn in light of applicant’s amendment thereto.

Claim Rejections Withdrawn
The rejection of claims 4 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1-2, 5-8, and 11 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-11, 13, 16-20, 22, and 25-41 of copending Application No. 15/901,962 (reference application) is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1-2, 5-8, and 11 on the ground of nonstatutory double patenting as being unpatentable over claims 12-20 of copending Application No. 16/372,635 (reference application) is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1-2, 5-8, and 11 on the ground of nonstatutory double patenting as being unpatentable over claims 17-26 of copending Application No. 16/396,876 (reference application) is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1-2, 5-8, and 11 on the ground of nonstatutory double patenting as being unpatentable over claims 12-18 of copending Application No. 16/836,066 (reference application) is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1-2, 5-8, and 11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/903,989 (reference application) is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1-2, 5-8, and 11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,579,352 is withdrawn in light of applicant’s amendment thereto.



The rejection of claims 1-2, 5-8, and 11 on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,293,008 is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1-2, 5-8, and 11 on the ground of nonstatutory double patenting as being unpatentable over claims 7-16 of U.S. Patent No. 10,792,295 is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 2-3, 5, 7-9, and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Majeed et al (LactoCran: A fruitful synbiotic with functional advantages; NutraCos; March/April 2016, Vol 15, No 2; pages 1-4) is withdrawn.  The cancellation of the claims renders the rejection moot.

The rejection of claims 2-3, 5, 7-9, and 11under 35 U.S.C. 102(a)(1) as being anticipated by Majeed et al (US Patent Application Publication 2016/0058805; 3/3/2016) is withdrawn.  The cancellation of the claims renders the rejection moot.

Claim Rejections Maintained
35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The rejection of claims 1, 4, 6, 10, and 19-20 under 35 U.S.C. 102(a)(1) as being anticipated by Majeed et al (LactoCran: A fruitful synbiotic with functional advantages; NutraCos; March/April 2016, Vol 15, No 2; pages 1-4) is maintained for the reasons set forth in 
The instant claims are drawn to methods of inhibiting adhesion of pathogenic microorganisms to the gastrointestinal and urinogenital surfaces and management and prevention of microbial infections of the gastrointestinal and urinogenital surfaces of a mammal by identifying a mammal in need and administering a composition of Bacillus coagulans MTCC 5856 and cranberry extract or powder to the mammal. 
Majeed et al disclose a synbiotic composition called LactoCran, for administration to humans, that comprises Bacillus coagulans MTCC 5856 and cranberry seed powder (see page 3).  The limitations of claims 19-20 are inherently met as the recited species are the only species of cranberry.  Therefore, any cranberry would be one of the recited species.  Though the reference is silent with regard to inhibiting adhesion of pathogens are preventing infection, administration of the product would necessarily achieve this function if the method works as applicant claims.  The amended claims require identification of subjects in need of inhibition of pathogens or in need of management of microbial infections.  However, there are no details to this step.  While performing tests to determine need would be encompassed, simply taking the mental step of deciding one is in need would also be encompassed. All humans are in need of inhibiting adhesion of pathogenic microorganisms to their gastrointestinal and urinogenital surfaces.  Additionally, all humans are in need of prevention of microbial infections of gastrointestinal and urinogenital surfaces.
Applicant argues: 
That a person skilled in the art will understand that a method of inhibiting pathogenic Gram Negative bacteria by contact with B coagulans MTCC 5856 co-cultured with natural plant fibers, specifically Vaccinium oxycoccos seed fiber, is a different inventive concept compared to preventing the adhesion of such bacteria on to the mucosal surfaces as is instantly claimed.
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
Inventive concept is not part of a determination under 35 USC 102(a)(1).  A claimed invention may be rejected under 35 U.S.C. 102 when the invention is anticipated (or is "not novel") over a disclosure that is available as prior art. To reject a claim as anticipated by a reference, the disclosure must teach every element required by the claim under its broadest reasonable interpretation. See, e.g., MPEP § 2114, subsections II and IV.  The goal of the method does not need to be the same for the claims to be anticipated.  As all persons are in need of inhibition of adhesion of pathogens to their gastrointestinal and urinogenital surfaces, the administration of the same product (as disclosed by Majeed et al) would necessarily accomplish 



The instant claims are drawn to methods of inhibiting adhesion of pathogenic microorganisms to the gastrointestinal and urinogenital surfaces and management and prevention of microbial infections of the gastrointestinal and urinogenital surfaces of a mammal by administering a composition of Bacillus coagulans MTCC 5856 and cranberry extract or powder to the mammal.  
Majeed et al disclose administration of a composition comprising Bacillus coagulans MTCC 5856 and cranberry seed fiber extract (from Vaccinium oxycoccus) to mammals (see paragraph 0018 and Example 2).  Though the reference is silent with regard to inhibiting adhesion of pathogens and preventing infection, administration of the product would necessarily achieve this function if the method works as applicant claims.  The amended claims require identification of subjects in need of inhibition of pathogens or in need of management of microbial infections.  However, there are no details to this step.  While performing tests to determine need would be encompassed, simply taking the mental step of deciding one is in need would also be encompassed. All humans are in need of inhibiting adhesion of pathogenic microorganisms to their gastrointestinal and urinogenital surfaces.  Additionally, all humans are in need of prevention of microbial infections of gastrointestinal and urinogenital surfaces.
Applicant argues: 
That a person skilled in the art will understand that a method of inhibiting pathogenic Gram Negative bacteria by contact with B coagulans MTCC 5856 co-cultured with natural plant fibers, specifically Vaccinium oxycoccos seed fiber, is a different inventive concept compared to preventing the adhesion of such bacteria on to the mucosal surfaces as is instantly claimed.
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
Inventive concept is not part of a determination under 35 USC 102(a)(1).  A claimed invention may be rejected under 35 U.S.C. 102 when the invention is anticipated (or is "not novel") over a disclosure that is available as prior art. To reject a claim as anticipated by a reference, the disclosure must teach every element required by the claim under its broadest reasonable interpretation. See, e.g., MPEP § 2114, subsections II and IV.  The goal of the method does not need to be the same for the claims to be anticipated.  As all persons are in need of microbial infections of their gastrointestinal and urinogenital surfaces, the administration of the same product (as disclosed by Majeed et al) would necessarily accomplish the claimed method goals.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in 

New Claim Rejections
35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6, 10, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant has amended claim 1 to recite “identifying a mammal in need of such inhibition of the adhesion of pathogenic micro-organisms to the gastrointestinal and urinogenital surfaces.”  This phrase does not appear in the specification or original claims as filed.  Applicant does not point out specific basis for this limitation in the application, and none is apparent.  Therefore, this limitation is new matter.  
Applicant has amended claim 6 to recite “identifying a mammal in need of such management.”  This phrase does not appear in the specification or original claims as filed.  Applicant does not point out specific basis for this limitation in the application, and none is apparent.  Therefore, this limitation is new matter.  

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/Primary Examiner, Art Unit 1645